DETAILED ACTION


The present application is being examined under the pre-AIA  first to invent provisions. 

This action is in response to claim amendments / remarks filed by Applicant’s representative on May 26, 2022.


Claim Objection

Claim(s) 23 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Response to Amendments and Remarks

Applicant’s latest filed claim amendments and corresponding remarks dated May 26, 2022 have been fully considered.  The Office notes that Applicant’s remarks are generally directed to the latest filed claim amendments, and are now deemed moot in light of the new grounds of rejection provided with this action.  

In particular, and with regards to Applicant’s latest amendments, Applicant firstly notes and remarks that independent claim 16 has been amended to now expressly recite in part: 

“wherein the trunking call media gateway module is configured to receive service data through the access network from a first user equipment (UE) among at least one trunking UE, and forward the service data to the MBMS gateway or the public data network gateway according to a first communication type of the service data for implementing user plane communication of the at least one trunking UE; and 
wherein the trunking call service control module is configured to receive a communication request through the access network from a second UE among the at least one trunking UE, and perform call control and bearer management on the at least one trunking UE according to a second communication type of the communication request”.

With respect to the above claim amendment, Applicant notes and remarks that none of the applied prior art reference{s} [Gaopeng et al, Kotecha et al], either individually or in combination, teaches or suggests the amended / recited features of the claim, as now recited by the amended independent claims.  However, in response to Applicant’s amended feature and associated remarks above, the Office asserts and notes that the above amended feature are now expressly disclosed in further view of teachings and/or disclosures to Pengshuai et al as discussed / cited in a new grounds of rejection with this action, below.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-22 of the instant application are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-20 of Gu et al, U.S. Patent 10,992,717.  Although the conflicting claims are not identical, they are not patentably distinct from each other.
The subject matter claimed in the instant application is technically disclosed in the patent, since the patent and the instant application are claiming common and/or overlapping subject matter.  Independent claims 1, 8 and 14 of the instant application and independent claims 1, 10 and 15 of the patent both generally recite, in part, A trunking communication system, comprising: 
a trunking management server comprising a trunking call service control module and a connected trunking call media gateway module; and 
an access network comprising a mobile management entity, an access network gateway, and a base station which communicate with each other, the access network gateway comprising a multimedia broadcast multicast service (MBMS) gateway and a public data network gateway that communicate with the trunking call media gateway module, wherein the trunking call media gateway module communicates with the public data network gateway; 
wherein the trunking call media gateway module is configured to receive service data through the access network from a first user equipment (UE) among at least one trunking UE, and forward the service data according to a communication type of the service data for implementing user plane communication of the at least one trunking UE; and 
wherein the trunking call service control module is configured to receive a communication request through the access network from a second UE among the at least one trunking UE, and perform call control and bearer management on the at least one trunking UE according to a communication type of the communication request.
Claims 1, 8 and 14 of the instant application are drawn to the same invention as that recited by the patent.  However, claims 1, 10 and 15 of the patent recites the additional or specific features of wherein the trunking call media gateway module “communicate with the public data network gateway through an SGmb-i interface”.  Claims 1-20 of the Patent accordingly anticipates all the limitations recited by the independent claims of the instant application.
In removing these features or limitations, the scope of the claim(s) is merely broadened by eliminating elements and their functions. It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 365 (Bd. App. 1969) (omission of a reference element whose function is not needed would be obvious to one skilled in the art).




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



Claim{s} 1-4, 6, 8-11, 12-17, 19, 21 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Gaopeng et al (hereinafter Gaopeng), Foreign Patent Publication CN102469415A in view of Kotecha et al (hereinafter Kotecha), U.S. Patent 9,386,077 B2 and in further view of Pengshuai et al (hereinafter Pengshuai), Foreign Patent Publication CN102457813A.

As per claims 1, 8, 14, Gaopeng discloses a trunking communication system, comprising: 
a trunking management server (Gaopeng: e.g., Application Server {i.e., such as a ‘Cluster Application Server’ based on Push-To-Talk {PTT} PoC) [0036] [Fig. 2] [0040] [Fig. 3] comprising a trunking call service control module (Gaopeng: e.g., expressly discloses ‘Call Session Control Function {CSCF}’ component) [0051] [Fig. 2] (e.g., additionally / expressly discloses ‘Proxy CSCF entity {P-CSCF}’ further comprising the CSCF, which acts as a SIP Proxy and responsible for, among others, ‘user authentication / IPSec management’, ‘network attack / security protection’, ‘SIP Signaling compression / decompression in saving network resources’, and ‘Policy Decision Function’, etc.) [0053] and a connected trunking call media gateway module (Gaopeng: e.g., ‘Serving-CSCF entity {S-CSCF}’) [0055] [Fig. 2]; and
an access network (Gaopeng: e.g., Core Network) [0013] [0030] [Fig. 3] comprising a mobile management entity (MME) (Gaopeng: e.g., MME comprising the Core Network) [0013] [Fig. 2], and a base station (eNodeB) which communicate with each other (Gaopeng: e.g., eNodeB comprising the Core Network) [0013] [Fig. 2], that communicate with the trunking call media gateway module, wherein the trunking call media gateway module communicates with the access network gateway (e.g., expressly discloses / illustrates in one aspect wherein Application Server comprising CSCF is in communication with MBMS-GW and/or PDB-GW of the Core Network) [Fig. 2]; 
wherein the trunking call media gateway module is configured to receive service data sent through the access network by a first user equipment (UE) (Gaopeng: e.g., ‘UE’) [Fig. 2] (e.g., ‘Source Terminal’ transmits voice data to the Application Server) [0017] among at least one trunking UE , and forward the service data according to a communication type of the service data for implementing user plane communication of the at least one trunking UE (Gaopeng: e.g., expressly discloses in one aspect ‘Serving-CSCF entity {S-CSCF}’, which is at the heart of IMS network session control. S-CSCF accepts registration requests from the visited network via the P-CSCF, performs user authentication with the HSS, and downloads the ‘business {service} data’ signed by the user from the HSS. The S-CSCF performs ‘route management' on the calling and called sides of the user, and performs SIP AS triggering according to the initial filtering rule (iFC) signed by the user ‘to realize the rich IMS service function’. Its main functions are: after receiving the registration request, through the HSS to make the registration request to take effect; control the registered session terminal, can be used as Proxy-server. After receiving the request, performing internal processing or ‘forwarding’, but also as a UA, interrupting or initiating SIP transactions; and ‘interacting with the business platform to provide multimedia services’...”) [0055]; and 
wherein the trunking call service control module is configured to receive a communication request sent through the access network by a second UE among the at least one trunking UE (Gaopeng: e.g., other ‘UE’) [Fig. 2] (e.g.,. Destination Terminal) [0015] [0019], and perform call control and bearer management on the at least one trunking UE according to a communication type of the communication request (Gaopeng: e.g., expressly discloses ‘Call Session Control Function {CSCF}’ component, which is the module / entity responsible for handling ‘signaling control’ in the process of a multimedia call, and includes management of ‘user authentication’, ‘IMS bearer QoS’, ‘SIP Session Control’ with other network entities,  and ‘business {service} negotiation’ and ‘resource allocation’) [0051] [Fig. 2] (e.g., additionally / expressly discloses ‘Proxy CSCF entity {P-CSCF}’ further comprising the CSCF, which acts as a SIP Proxy and responsible for, among others, ‘user authentication / IPSec management’, ‘network attack / security protection’, ‘SIP Signaling compression / decompression in saving network resources’, and ‘Policy Decision Function’, etc.) [0053]. 

But while Gaopeng discloses substantial features of the invention as above, including the feature of a ‘core network’ comprising an eNodeB in communication with an MBMS-GW and PDN-GW, and the Application Server comprising the CSCF also in communication with the core network [Fig. 2], he does not explicitly disclose the additional recited feature of the system wherein the access network further comprises an ‘access network gateway’ comprising a ‘multimedia broadcast multicast service (MBMS) gateway’ and a ‘public data network (PDN) gateway’.  Nonetheless, the feature is expressly disclosed by Kotecha in a related endeavor.
Kotecha discloses as his invention an enhanced virtualized mobile gateway in a cloud computing environment [Kotecha: Abstract] [col 2, L1-3] [Fig. 1].  In particular, Kotecha discloses the additional recited feature of the system wherein the access network further comprises an ‘access network gateway’ comprising a ‘multimedia broadcast multicast service (MBMS) gateway’ and a ‘public data network (PDN) gateway’ (Kotecha: e.g., expressly discloses in one aspect that the ‘mobile / virtual gateway’ may include the functionality of one or more devices, such as a ‘Packet Data Network {PDN} Gateway’, a ‘Multimedia Broadcast Multicast System Gateway {MBMS-GW}’, ‘Serving Gateway {S-GW}’, among others, for example) [0009].  
	It would thus be obvious to one of ordinary skill in the art at the time of the invention to modify and/or combine Gaopeng’s invention with the above said additional feature{s}, as disclosed by Kotecha, for the motivation of providing a method and system which enhances mobile network architecture by virtually providing core network gateways in a cloud computing environment that delivers ‘services’ over the Internet, for example [Kotecha: col 1, L5-37 and col 2, L1-5].

	Moreover, while Gaopeng and Kotecha discloses particular recited features of the invention as above, they do not expressly disclose the recited feature of the system wherein the trunking call media gateway is configured to ‘forward the service data to the MBMS gateway or the public data network gateway according to a first communication type of the service data…’, as well as the feature of ‘perform call control and bearer management on the at least one trunking UE according to a second communication type of the communication request’ .  Nonetheless, the feature is expressly disclosed by Pengshuai in a related endeavor. 
Pengshuai discloses as his invention Point-to-point call method and system in a cluster system based on LTE technology [Pengshuai: Abstract].  In particular, Pengshuai discloses the recited feature of the system wherein the trunking call media gateway is configured to ‘forward the service data to the MBMS gateway or the public data network gateway according to a first communication type of the service data…’(Pengshuai: e.g., the application server is further configured to forward the voice data to a PDN-GW in a core network, and when the PDN-GW determines that the bearer of the voice data is a ‘point-to-multipoint’ type, the PDN- The voice data is forwarded to the BM-SC, and ‘the voice data is forwarded to the destination terminal through the MBMS-GW’ and the base station after the BM-SC opens the session through the MBMS-GW and the MME) [0035] (e.g., IP ‘Multicast’) [0083], as well as the feature of ‘perform call control and bearer management on the at least one trunking UE according to a second communication type of the communication request’(Pengshuai: e.g., expressly discloses in one aspect of a ‘point-to-point’ method that “the MME updates the relevant bearer for the serving gateway and the PDN-GW, wherein the information contains a peer-to-peer bearer type so that the PDN-GW uses the information to distinguish the data flow during subsequent processes. After the source terminal and the PoC server communicate with the SIP application layer signaling, the end-to-end SIP session is established. At this time, the PoC server initiates the ‘call permission message’ to the source terminal and sends the call right to the destination terminal occupied by the message, which can be ‘voice business calls’, to complete the source terminal and the destination terminal between the channel to establish. After receiving the voice data of the source terminal, the PoC server sends the voice data to the PDN-GW. The PDN-GW determines that the bearer of the voice data is a ‘point-to-point type’, and sends the data to the SGW. The process goes on and the voice data is sent.  In step S102, voice data is transmitted through the calling channel and the ‘destination terminal’) [Abstract] [0001] [0068-0071].  
It would thus be obvious to one of ordinary skill in the art at the time of the invention to modify the combination with the above said additional feature{s}, as disclosed by Pengshuai, for the motivation of providing a point-to-point call method and system in a cluster system based on LTE technology, which improves the compatibility of the cluster call service with the LTE network [Pengshuai: Abstract] [0006].
	Claims 8 and 14 recites substantially the same limitations as claim 1, is distinguishable only by its statutory category, and accordingly rejected on the same basis.
	

As per claim{s} 2, 15, Gaopeng discloses the system wherein the trunking call service control module directly communicates with the access network gateway; or the trunking service call control module communicates with the access network gateway through the trunking call media gateway module (Gaopeng: e.g., expressly discloses / illustrates in one aspect wherein ‘Call Session Control Function {CSCF}’ component) further comprising Proxy CSCF entity {P-CSCF} communicatively coupled to the Core Network including PDN-GW and/or MBMS-GW) [0015-0017] [0053] (e.g., P-CSCF [Wingdings font/0xDF][Wingdings font/0xE0] PDN-GW) [Fig. 2].

As per claim{s} 3, 9, 16, Gaopeng discloses the system wherein the access network gateway further comprises a serving gateway communicating with the Public Data Network gateway (Gaopeng: e.g., ‘Serving Gateway’ {S-GW}) [0070] [0102], wherein each of the serving gateway and the MBMS gateway communicates with the Base Station and the Mobile Management Entity (e.g., S-GW [Wingdings font/0xDF][Wingdings font/0xE0] MME  / eNodeB) [Fig.2]; and the access network further comprises a multi-service customer edge (MCE) communicating with the Mobile Management Enity and Base Station separately (Gaopeng: e.g., ‘MCE’) [0080] [Fig. 2]. 
	Claims 9, 16 recites substantially the same limitations as claim 3, is distinguishable only by its statutory category (method), and accordingly rejected on the same basis.

As per claim{s} 4, 13, Gaopeng discloses the system wherein the trunking call media gateway module communicates with the Public Data Network gateway through an SGi interface (Gaopeng: e.g., ‘SGi’ interface) [Fig. 2]. 
Claim 13 recites substantially the same limitations as claim 4, is distinguishable only by its statutory category, and accordingly rejected on the same basis.

As per claim{s} 6, 10 19, while Gaopeng and Kotecha discloses particular recited features of the invention as above, they do not expressly disclose the recited feature of the system wherein when the first communication type is point-to-point communication, send, to the Public Data Network gateway, service data sent by a talker UE among the at least one trunking UE, wherein the PDN gateway forwards the service data to a Base station where a called UE among the at least one trunking UE is located.  Nonetheless, the feature is expressly disclosed by Pengshuai in a related endeavor. 
Pengshuai discloses as his invention Point-to-point call method and system in a cluster system based on LTE technology [Pengshuai: Abstract].  In particular, Pengshuai discloses the recited feature of the system wherein when the first communication is point-to-point communication, send, to the Public Data Network gateway, service data sent by a talker UE among the at least one trunking UE, wherein the PDN gateway forwards the service data to a Base station where a called UE among the at least one trunking UE is located (Pengshuai: e.g., expressly discloses in one aspect of a ‘point-to-point’ method that “the MME updates the relevant bearer for the serving gateway and the PDN-GW, wherein the information contains a peer-to-peer bearer type so that the PDN-GW uses the information to distinguish the data flow during subsequent processes. After the source terminal and the PoC server communicate with the SIP application layer signaling, the end-to-end SIP session is established. At this time, the PoC server initiates the ‘call permission message’ to the source terminal and sends the call right to the destination terminal occupied by the message, which can be ‘voice business calls’, to complete the source terminal and the destination terminal between the channel to establish. After receiving the voice data of the source terminal, the PoC server sends the voice data to the PDN-GW. The PDN-GW determines that the bearer of the voice data is a point-to-point type, and sends the data to the SGW. The process goes on and the voice data is sent.  In step S102, voice data is transmitted through the calling channel and the ‘destination terminal’. [Abstract] [0001] [0068-0071].  
It would thus be obvious to one of ordinary skill in the art at the time of the invention to modify the combination with the above said additional feature{s}, as disclosed by Pengshuai, for the motivation of providing a point-to-point call method and system in a cluster system based on LTE technology, which improves the compatibility of the cluster call service with the LTE network [Pengshuai: Abstract] [0006].
	Claims 10, 19 recites substantially the same limitations as claim 6, is distinguishable only by its statutory category (apparatus, access network), and accordingly rejected on the same basis.

As per claim{s} 11, 17, 21,  while the combination of Gaopeng and Kotecha disclose substantial features of the invention as above, he does not expressly disclose the additional recited feature of the system wherein the MBMS gateway is configured to when the user plane communication of the at least one trunking UE is implemented and the communication type is point-to-multipoint communication, send, to the MBMS gateway, service data sent by a talker UE among the at least one trunking UE, wherein the MBMS gateway sends the service data to a base station where a monitoring UE among the at least one trunking UE is located; and the base station is configured to multicast the service data to the monitoring UE.  Nonetheless, the feature is expressly disclosed by Pengshuai in a related endeavor.
Pengshuai discloses as his invention Point-to-point call method and system in a cluster system based on LTE technology [Pengshuai: Abstract].  In particular, Pengshuai discloses the additional recited feature of the system when the communication type is point-to-multipoint communication, send, to the MBMS gateway, service data sent by a talker UE among the at least one trunking UE, wherein the MBMS gateway sends the service data to a base station where a monitoring UE among the at least one trunking UE is located; and the base station is configured to multicast the service data to the monitoring UE (e.g., the application server is further configured to forward the voice data to a PDN-GW in a core network, and when the PDN-GW determines that the bearer of the voice data is a ‘point-to-multipoint’ type, the PDN- The voice data is forwarded to the BM-SC, and the voice data is forwarded to the destination terminal through the MBMS-GW and the base station after the BM-SC opens the session through the MBMS-GW and the MME) [0035] (e.g., IP ‘Multicast’) [0083].    
	It would thus be obvious to one of ordinary skill in the art at the time of the invention to modify the combination with the above said additional feature{s}, as disclosed by Pengshuai, for the motivation of providing a point-to-point call method and system in a cluster system based on LTE technology, which improves the compatibility of the cluster call service with the LTE network [Pengshuai: Abstract] [0006].
	Claims 17, 21 recites substantially the same limitations as claim 11, is distinguishable only by its statutory category (apparatus, access network), and accordingly rejected on the same basis.

As per claim{s} 12, Gaopeng and Kotecha disclose substantial features of the invention as above, including the recited feature of the wherein the MBMS gateway is configured to when control plane communication of the at least one trunking UE is implemented and the communication type is point-to-multipoint communication, receive an initiation request for a trunking service of the at least on trunking UE sent by the trunking management server, and send the initiation request to the Mobile Management Entity; the mobile management entity is configured to forward the initiation request to the MCE, and the MCE is configured to establish a downlink multicast bearer for the trunking service of the at least one trunking UE according to the initiation request, and allocate a resource to the trunking service (Gaopeng: e.g., when the MME, receives a session enable request, the MME sends a ‘session enable request’ to the eNB / MCE) [0079-0080]

	
Claim{s} 7, 22 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Gaopeng in view of Kotecha in view of Pengshuai and in further view of Korus et al (hereinafter Korus), European Patent Publication EP2659706 A1.

As per claim{s} 7, 22 while the combination of Gaopeng, Kotecha and Pengshuai discloses substantial features of the invention as above, they do not expressly disclose the additional recited feature of the system wherein the trunking call service control module is configured to when the second communication type is point-to-point communication, send a unicast bearer establishment request or unicast bearer release request of a third UE among the at least one trunking UE to the Public Data Network gateway.  Nonetheless, the feature is expressly disclosed by Korus in a related endeavor.
Korus discloses as his invention methods for managing resource utilization in an LTE communication systems [Korus: Abstract] [col 2, par 1, pg. 1] [col 1, par 6, pg. 1].  In particular, Korus discloses the additional recited feature of the system wherein the trunking call service control module is configured to when the second communication type is point-to-point communication, send a unicast bearer establishment request or unicast bearer release request of a third UE among the at least one trunking UE to the PDN gateway (Korus: e.g., expressly discloses in one aspect wherein “the set of control parameters comprises a ‘resources request / release’ parameter that indicates the UE’s behavior toward requesting, holding or releasing an LTE system resource, and wherein the ‘resources request / release parameter’ indicates to the UE’s to perform at least one of ‘Request an Evolved Packet System {EPS} Bearer’ and/or ‘Release of an EPS Bearer’) [par 7, pg. 8] [Claim 3].  
	It would thus be obvious to one of ordinary skill in the art at the time of the invention to modify and/or combine Gaopeng’s invention with the above said additional feature{s}, as disclosed by Korus, for the motivation of providing methods for managing resource utilization in an LTE communication systems [Korus: Abstract] [col 2, par 1, pg. 1] [col 1, par 6, pg. 1].
	Claim 22 recites substantially the same limitations as claim 7, is distinguishable only by its statutory category (apparatus, access network), and accordingly rejected on the same basis.

	
Conclusion
 
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.06(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENFORD J MADAMBA whose telephone number is (571)272-7989.  The examiner can normally be reached on Mondays-Fridays, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/GLENFORD J MADAMBA/            Primary Examiner, Art Unit 2451